DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Line 5 of Page 3 recites “Electronic apparatus”, Line 7 of Page 3 recites “sensor apparatus”, and Line 8 of Page 3 recites “machine learning accelerator logic” which Examiner suggests amending to “An electronic apparatus”, “a sensor apparatus”, and “a machine learning accelerator”, respectively.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 7-8 of Page 4 recite “further comprising image signal processor” which Examiner suggests amending to “further comprising an image signal processor”.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  Line 11 of Page 4 recites “comprising image encoding apparatus” which Examiner suggests amending to “comprising an image encoding apparatus”.  Appropriate correction is required.
Claim 21 is objected to because of the following informalities:  Line 22 of Page 4 recites “the electronic apparautus” which Examiner suggests amending to “the electronic apparatus”.  Appropriate correction is required.
Claim 22 is objected to because of the following informalities:  Line 26 of Page 4 recites “the electronic apparautus” which Examiner suggests amending to “the electronic apparatus”.  Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  Line 7 of Page 6 recites “Computer readable apparatus” which Examiner suggests amending to “A computer readable apparatus”.  Appropriate correction is required.
Claim 29 is objected to because of the following informalities:  Line 14 of Page 6 recites “comprises data generated obtained” which Examiner suggests amending to “comprises data obtained”.  Appropriate correction is required.
Claim 30 is objected to because of the following informalities:  Line 24 of Page 6 recites “evaluation the first sensor data via use of first deep learning logic”, Line 25 of Page 6 recites “evaluation the second sensor data via use of second deep learning logic” and Line 26 of Page 6 recites “the second data”, which Examiner suggests amending to “evaluation of the first sensor data via use of a first deep learning logic”, “evaluation of the second sensor data via use of a second deep learning logic”, and “the second sensor data”, respectively.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image encoding apparatus” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the machine learning accelerator apparatus" in Lines 12-13 of Page 3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a machine learning accelerator apparatus, only a machine learning accelerator logic.  Examiner suggests amending to “the machine learning accelerator logic” and has interpreted the limitation as such.
Claim 3 recites the limitation "the DLA" in Line 17 of Page 3.  There is insufficient antecedent basis for this limitation in the claim as there is no earlier mention of a DLA.  Examiner suggests amending claim 3 by changing the dependency to claim 2 instead of claim 1 (since claim 2 recites a DLA), and has interpreted the limitation as such.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 20, and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, and 17 of copending Application No. 16/936323 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.


Instant Application No. 16/874504
Copending Application No. 16/936323
1. Electronic apparatus configured to perform at least one machine learning task, the electronic apparatus comprising: 

sensor apparatus; and 








machine learning accelerator logic in data communication with the sensor apparatus, the machine learning accelerator logic comprising at least one machine learning algorithm configured to utilize unprocessed data from the sensor apparatus to generate machine learning results.
1. A system comprising: a communication interface configured to receive, over a network, 

sensor data collected by at least one sensor during operation of at least one machine; 
memory configured to store the received sensor data, wherein the received sensor data comprises normal data patterns associated with the operation of the at least one machine; and a computing device configured to predict a maintenance service for the at least one machine based on an output from an artificial neural network (ANN), wherein a portion of the received sensor data is an input to the ANN, and predicting the maintenance service comprises detecting an anomaly that deviates from at least one of the normal data patterns.
20. A method of operating an electronic apparatus to perform at least one machine learning task, the method comprising: 
receiving sensor data from a sensor apparatus; and 




utilizing a machine-learning based processing entity to generate one or more machine learning results from the sensor data.
11. A method comprising: 


receiving, by a memory device, sensor data from at least one sensor associated with operation of at least one machine; storing, in a non-volatile storage media of the memory device, the received sensor data; and 
predicting a maintenance service for the at least one machine based on an output from an artificial neural network (ANN), wherein the ANN uses at least a portion of the received sensor data as an input.
28. Computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions, the plurality of instructions configured to, when executed on a processing apparatus, cause an electronic apparatus to: 

obtain sensor data via at least one sensor apparatus of the electronic apparatus; and 



evaluate the sensor data via use of deep learning logic.
17. A non-transitory computer-readable medium storing instructions which, when executed on a memory device, cause the memory device to: 





receive, over a network, a sensor data stream from at least one sensor that collects data associated with operation of a machine; store the received sensor data stream in a non-volatile memory; 
predict a maintenance service based on an output from an artificial neural network (ANN), wherein a portion of the sensor data stream is an input to the ANN; and signal, over the network and based on the predicted maintenance service, a controller of the machine to cause a change in the operation of the machine.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Examiner notes that similar rejections of claims 1, 20, and 28 can be made with claims from Copending Application Numbers 16/127850, 16/538006, 16/538006, 16/538087, 16/547136, 16/854658, 16/942529, 16/942507, 17/013419, and 17/080619.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 20-25, 28, and 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (US 2020/0210726).
With regards to claim 1, Yang et al. discloses electronic apparatus configured to perform at least one machine learning task, the electronic apparatus comprising: 
sensor apparatus (Para. 0039 lines 5-7, 0134 lines 1-18, "sensors"); and 
machine learning accelerator logic in data communication with the sensor apparatus (Para. 0134 lines 1-4, 0159 lines 1-3, 0160 lines 1-8, "DLA"), the machine learning accelerator logic comprising at least one machine learning algorithm configured to utilize unprocessed data from the sensor apparatus to generate machine learning results (Para. 0041 lines 8-10, 0042 lines 1-4 and 14-23, 0076 lines 1-12, "unprocessed sensor data").  
With regards to claim 2, Yang et al. discloses the electronic apparatus of Claim 1, wherein the machine learning accelerator apparatus comprises an integrated circuit configured as a deep learning accelerator (DLA) (Para. 0133 lines 1-4, 0134 lines 1-4, 0159 lines 1-3, 0160 lines 1-8, 0161 lines 1-10, "DLA").  
With regards to claim 3, Yang et al. discloses the electronic apparatus of Claim 1, wherein:
the electronic apparatus comprises a camera apparatus (Para. 0039 lines 13-15 and 25-32, 0134 lines 1-18, 0161 lines 1-5, "camera"); and 
the DLA comprises one or more object or facial recognition algorithms (Para. 0161 lines 1-10, "object identification" "facial recognition").  
With regards to claim 4, Yang et al. discloses the electronic apparatus of Claim 1, wherein: 
the electronic apparatus comprises a camera apparatus (Para. 0039 lines 13-15 and 25-32, 0134 lines 1-18, 0161 lines 1-5, "camera"); and 
the sensor apparatus comprises at least one photosensor array including at least first photosensor elements and second photosensor elements (Para. 0039 lines 5-7 and 17-30, Fig. 14C, "one or more sensors" "cameras"), wherein at least one of the first photosensor elements or the second photosensor elements is configured to detect light within a human-visible spectrum (Para. 0076 lines 2-12, 0079 lines 3-7, 0246 lines 19-21, "RGB" "RGB camera systems").  
With regards to claim 5, Yang et al. discloses the electronic apparatus of Claim 1, wherein: 
the electronic apparatus comprises a camera apparatus (Para. 0039 lines 13-15 and 25-32, 0134 lines 1-18, 0161 lines 1-5, "camera"); and 
the sensor apparatus comprises at least one photosensor array including at least a first plurality of photosensor elements and second plurality of photosensor elements (Para. 0039 lines 5-7 and 17-30, Fig. 14C, "one or more sensors" "cameras"), wherein at least one of the first or second pluralities of photosensor elements is configured to detect light outside of a visible spectrum (Para. 0039 lines 13-15 and 25-32, 0076 lines 2-12, "infrared").  
With regards to claim 7, Yang et al. discloses the electronic apparatus of Claim 5, wherein the at least one of the first or second pluralities of photosensor elements is configured to at least detect infrared light (Para. 0039 lines 13-15 and 25-32, 0076 lines 2-12, "infrared").
With regards to claim 20, Yang et al. discloses a method of operating an electronic apparatus to perform at least one machine learning task, the method comprising: 
receiving sensor data from a sensor apparatus (Para. 0039 lines 5-7, "sensor data"); and 
utilizing a machine-learning based processing entity to generate one or more machine learning results from the sensor data (Para. 0041 lines 8-10, 0042 lines 1-4 and 14-23, 0076 lines 1-12, "machine learning model(s)").  
With regards to claim 21, Yang et al. discloses the method of Claim 20, wherein the receiving of the sensor data from the sensor apparatus comprises receiving, selectively at one of (i) an image signal processor (ISP) apparatus of the electronic apparautus or (ii) a deep learning accelerator (DLA) apparatus of the electronic apparatus, pre-raw format image data that is completely unprocessed, from one or more image sensors (Para. 0042 lines 16-23, "pre-processor").  
With regards to claim 22, Yang et al. discloses the method of Claim 21, wherein the receiving, selectively at the one of (i) the ISP apparatus of the electronic apparautus or (ii) the DLA apparatus of the electronic apparatus, the pre-raw format image data is based at least in part on at least one of (i) data relating to a battery power of the electronic apparatus, or (ii) processing overhead associated with processing the pre-raw format image data at the ISP apparatus (Para. 0042 lines 16-23, 0152 lines 1-17, 0247 lines 1-5, "pre-processor" "power").  
With regards to claim 23, Yang et al. discloses the method of Claim 20, wherein:   
the receiving of the sensor data from the sensor apparatus comprises receiving, at an image signal processor (ISP) apparatus, raw format image data from one or more image sensors (Para. 0042 lines 16-23, "pre-processor"); and 
the method further comprises performing, using at least the ISP apparatus, at least one of (i) demosaicing or (ii) de-Bayering on the raw format image data to generate partially processed sensor data (Para. 0042 lines 16-21, "demosaicing" "pre-processor"); and 
wherein the utilizing the machine-learning based processing entity to generate the one or more machine learning results from the sensor data comprises the ISP apparatus transmitting the partially processed sensor data to a deep learning accelerator (DLA) apparatus, the DLA apparatus configured to evaluate the partially processed sensor data to generate the one or more machine learning results (Para. 0042 lines 1-4 and 14-23, 0076 lines 1-12,  0133 lines 1-4, 0134 lines 1-4, 0159 lines 1-3, 0160 lines 1-8, 0161 lines 1-10, "DLA", where in order for the DLA to evaluate the pre-processed data, the pre-processor necessarily requires transmitting the pre-processed data to the DLA).  
With regards to claim 24, Yang et al. discloses the method of Claim 20, wherein: 
the receiving of the sensor data from the sensor apparatus comprises receiving, at a deep learning accelerator (DLA) apparatus, partially processed sensor data from an image signal processor (ISP) apparatus (Para. 0042 lines 1-4 and 14-23, 0076 lines 1-12,  0133 lines 1-4, 0134 lines 1-4, 0159 lines 1-3, 0160 lines 1-8, 0161 lines 1-10, "DLA", where in order for the DLA to evaluate the pre-processed data, the pre-processor necessarily requires transmitting the pre-processed data to the DLA), the DLA apparatus comprising at least one of (i) an object detection algorithm or (ii) an object recognition algorithm (Para. 0161 lines 1-10, "object identification" "facial recognition"); and 
the method further comprises utilizing the DLA apparatus to perform at least one of (i) detection or (ii) recognition of one or more of (a) a subject or (b) object (Para. 0161 lines 1-10, 0191 lines 1-4, "object identification" "facial recognition").  
With regards to claim 25, Yang et al. discloses the method of Claim 20, wherein the utilizing the machine-learning based processing entity to generate the one or more machine learning results comprises iteratively evaluating a plurality of successive sets of the sensor data to converge on a learning hypothesis (Para. 0088 lines 1-13, "iterations" "below a threshold loss value").
With regards to claim 28, Yang et al. discloses computer readable apparatus comprising a non-transitory storage medium, the non-transitory storage medium comprising at least one computer program having a plurality of instructions (Para. 0236 lines 1-3. 0239 lines 1-8, 0240 lines 1-17, “memory”), the plurality of instructions configured to, when executed on a processing apparatus, cause an electronic apparatus to: 
obtain sensor data via at least one sensor apparatus of the electronic apparatus (Para. 0039 lines 5-7, 0134 lines 1-18, "sensors"); and 
evaluate the sensor data via use of deep learning logic (Para. 0041 lines 8-10, 0042 lines 1-4 and 14-23, 0076 lines 1-12, "unprocessed sensor data").  
With regards to claim 29, Yang et al. discloses the computer readable apparatus of Claim 28, wherein the sensor data comprises data generated obtained by a photosensor array that has not been processed by an image signal processor (Para. 0041 lines 8-10, 0042 lines 1-4 and 14-23, 0076 lines 1-12, "unprocessed sensor data").
Claim(s) 1, 8, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Egorov et al. (US 2021/0390658).
With regards to claim 1, Egorov et al. discloses an electronic apparatus configured to perform at least one machine learning task, the electronic apparatus comprising: 
sensor apparatus (Para. 0048 lines 1-6, "image sensor"); and 
machine learning accelerator logic in data communication with the sensor apparatus (Para. 0049 lines 1-4, "processing circuitry"), the machine learning accelerator logic comprising at least one machine learning algorithm configured to utilize unprocessed data from the sensor apparatus to generate machine learning results (Para. 0049 lines 1-11, "CNN").  
With regards to claim 8, Egorov et al. discloses the electronic apparatus of Claim 1, further comprising image signal processor (ISP) apparatus (Para. 0050 lines 1-3, "ISP unit") configured to apply at least one image processing function to the unprocessed data based at least on the machine learning results (Para. 0050 lines 1-5, "visually enhanced final RGB image").  
With regards to claim 9, Egorov et al. discloses the electronic apparatus of Claim 8, further comprising image encoding apparatus configured to apply at least one image encoding function to processed data output from the ISP apparatus, the encoding determined at least in part by data output from the machine learning accelerator logic (Para. 0053 lines 1-7, "encoder" "encoding the final RGB image").
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2020/0210726) in view of Otterstedt (US 2018/0341858).
With regards to claim 6, Yang et al. discloses the electronic apparatus of Claim 5.
Yang et al. does not explicitly teach wherein the at least one of the first or second pluralities of photosensor elements is configured to at least detect ultraviolet light.  
However, Otterstedt discloses a similar concept of using a machine learning algorithm to utilize unprocessed data to generate results (Para. 0031 lines 1-9, "sensor data" "artificial neural networks") and uses a camera sensor module to sense an ultraviolet light spectrum, which allows for detection of gestures or motion and facial recognition (Para. 0022 lines 1-5, 0023 lines 1-12, "ultraviolet light" "facial recognition").  While Yang et al. discloses one of the first or second pluralities of photosensor elements configured to detect light outside of a visible spectrum - infrared light - to generate unprocessed data to use to generate machine learning results, Otterstedt teaches using light outside of a visible spectrum, where the light is ultraviolet light, for the same purpose of generating unprocessed data to use to generate machine learning results.  In both cases, light outside of a visible spectrum is detected and used to generate unprocessed data to use to generate machine learning results.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yang et al. to replace the technique of photosensor elements detecting infrared light with photosensor elements detecting ultraviolet light as taught by Otterstedt since one of ordinary skill in the art would have been able to carry out such a substitution and the results from the substitution would be predictable to generate unprocessed data to use to generate machine learning results.
Allowable Subject Matter
Claims 26, 27, and 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regards to claim 26, the closest prior art Yang et al. (US 2020/0210726) discloses performing a deep learning process utilizing at least the sensor data to generate one or more first machine learning results, however, there is no mention of providing the first machine learning results to a controller apparatus, the controller apparatus configured to cause at least one of (a) a configuration, (b) an enablement, or (c) a disablement, of one or more functions of the electronic apparatus, and processing the sensor data in accordance with the at last one of (a), (b), or (c), and performing a second deep learning process utilizing at least the processed sensor data to generate one or more second machine learning results.
With regards to claim 27, it is dependent on claim 26.
With regards to claim 30, The closest prior art Yang et al. (US 2020/0210726) discloses obtaining first sensor data via operation of a first image sensor apparatus in a first mode, obtaining a second sensor data via operation of at least a second image sensor apparatus in a second mode, and evaluating the sensor data using deep learning logic, however, there is no mention of evaluating the first sensor data via use of first deep learning logic, and then evaluating the second sensor data via use of second deep learning logic after the processing of the second sensor data.
With regards to claims 31 and 32, they are dependent on claim 30.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662